PARDEE, Circuit Judge
(dissenting). The record shows that Jacob Keuehler, the deceased surveyor, whose declaration was offered and admitted in evidence, was, at the time the declaration was made, directly interested in a controversy inaugurated by him, then pending in the land office, as to the boundaries of the tracts of land involved. He was making declarations as a bystander not *331engaged in the act of running lines, and in Ms own interest, and. presumably to liis own advantage. Under no well-adjudged case that I have been able to find are self-serving declarations, particularly when made after contest commenced, admissible in evidence. For ihe authorities and a full, exhaustive discussion of the subject, see 1 Phil. Ev. (Cow., H & Edw. Notes) pp. 218 et seq., 245.
The majority opinion seems to rely on Texas cases, and a short review of them may he indulged in. The declarations admitted in George v. Thomas, 16 Tex. 74, 92, were the declarations of a public surveyor, made while making the survey in question, and there was no suggestion whatever of self-interest in the survey.
The papers offered in evidence in Stroud v. Springfield, 28 Tex. 649, 665, in regard to which it was said that, “if the genuineness of these papers had been sufficiently proved, we are of opinion that they would have been admissible in evidence as the declarations of the parties making them,” were papers purporting to be field notes and copies of field notes actually made when running a survey, and I can find very little authority from this obiter to hold that the subsequent declarations of a surveyor after contest commenced, and in ins own interest, can be admissible as evidence; particularly when I consider the (use of Speer v. Coate, 3 McCord, 229, cited by the court as authority, wherein it is said:
“It cannot I>e doubted at this day that the declarations oí deceased persons, who shall appear to have been in a situation to possess the information, and are not interested, shall, on a question of boundary, be received in evidence.”
The statement by the court in Welder v. Hunt, 34 Tex. 44, 48, to the effect that “we see no reason why the declarations made by a surveyor, who claims to have run the line upon the ground, as to the location of a boundary line, may not, after the death of the surveyor, be proved by the witnesses to whom he made the declaration,” evidently refers to declarations made by the surveyor at the time of running the alleged survey; but in that case the court took care to say, “We might hesitate to go so far as to admit the declarations of an interested party.”
In Hurt v. Evans, 49 Tex. 311, the ruling was in regard to the declarations of a deceased owner, and was as follows:
“f?urely, if the declarations of a deceased person in reference to ancient boundary lines are admissible at all, as has been held by this court, those of James lynch, the grantee of the land, who lived on his league, and sold all three of these tracts, would be of the very highest authority, having been made when he had no interest whatever in favor of one or the other party.”
I am at a decided loss to understand how this case can be cited as authority for the proposition that the declarations of a deceased surveyor, made after contest, and in his own interest, are admissible' in evidence.
In Reeves v. Roberts, 62 Tex. 550, which is said by iny Brethren to be very much like the case at bar, the declarations'admitted were; those of one Tinnon, an alleged surveyor, made in connection witli his acts and means of knowledge, reaching back as they did for a period of 36 years prior to the trial, in connection with other evi*332dence in tbe case, and were beld to be admissible for .tbe purpose of establishing an ancient boundary. A most careful examination of this case fails to show that at tbe time tbe declarations were made by Tinnon there was any contest as to tbe location of tbe ancient boundary, or that Tinnon bad any interest whatever in the matters in regard to which he made the declarations. The court cites Stroud v. Springfield, 28 Tex. 661, and it must have taken as a part of the authority in that case Speer v. Coate, 3 McCord, 229, which seems to insist that the declarations of deceased persons admissible in evidence must be the declarations of persons who were not interested. It would seem that the likeness of Reeves v. Roberts to the instant case is not so very apparent.
In Russell v. Hunnicutt, 70 Tex. 657, 8 S. W. 500, wherein the court indulges in an obiter which my Brethren cite as authority, the court cites Speer v. Coate, 3 McCord, 229, Sutherland v. Keith, Id. 258, and Stroud v. Springfield, 28 Tex. 649, in all of which stress is laid upon the proposition that the declarations must be disinterested. The court says, citing Hurt v. Evans:
“One who has been the owner of a survey is presumed to know his own boundaries, and his declarations as to boundaries, made after he has parted with his title, and when he has no interest in favor of either party, are admissible after his death.”
In Ayers v. Harris, 77 Tex. 110, 115, 13 S. W. 768, the court certainly said:
“It is a well-recognized rule that the declarations of the surveyor may be pioved under the circumstances existing at the time of the trial of this cause. Such evidence can certainly rank no higher, and cannot be so safe or satisfactory, as evidence written down by the surveyor at the time.”
But the declarations referred- to by the court were field notes and survey made by one Johnson, who made a survey of the tract in controversy prior to the Moreno grant, and the memorandum of which, made by him at the time of the survey, was deposited in the general land office at the same time that the title itself was deposited there, and carefully preserved ever since, and spoken of with veneration as “an archive,” and which the court held to be, if not an archive of the general land office, at least a memorandum made by a surveyor at the time the work was done.
These are all the Texas cases cited in the opinion of the majority bearing on this' question, but I gO' further, and quote, as having pointed application, from Wallace v. Berry, 83 Tex. 328, 332, 18 S. W. 595:
“Appellant sought to give character to a transaction occurring between John Lee and Thurmond & Kay in 1874 by the declarations of Lee made many years afterwards, and we think it clear that such declarations were not admissible as res gestee; and, being self-serving, the fact that they were made while in possession of the land would not make them admissible for any purpose bearing on the question of title. Whart. Ev. § 1101; Whitney v. Houghton, 125 Mass. 451; Nourse v. Nourse, 116 Mass. 102; Duvall’s Ex’r v. Darby, 38 Pa. 59; Hogsett v. Ellis, 17 Mich. 371; Morrill v. Titcomb, 8 Allen, 100.”
Considerable reliance seems to be placed on the case of Hunnicutt v. Peyton, 102 U. S. 333, 26 L. Ed. 113, which, after considering many cases herein cited, decides that the rule in Texas with regard to the *333admission of declarations of deceased surveyors where boundaries are in suit is in accordance with the general rule. In that case, however, it is to be noticed that exceptions to the rule are well recognized, and therein the declarations of a deceased surveyor who had previously run the survey were rejected because not made when the surveyor was actually upon the ground. There was no question made as 'to the self-serving character of the declarations offered, and the court distinguishes and approves Ellicott v. Pearl, 10 Pet. 412, 9 L. Ed. 475, as follows:
“In that case, which was a writ of right for a tract of land, in which the location of a survey was a matter in controversy, a witness was offered to prove that one Moore, who was dead, hut whose name was put' down as one of the chain carriers in making the original survey, and who was subsequently present when lines were run on the same land, had declared that a certain corner was the comer made by the surveyor when the original survey was made and the line was run for that survey. The evidence was rejected, and, this court ruled, correctly rejected, though the declarations offered were made by one who was proved by other evidence to have assisted in running the line. This case is instructive, and we believe it is in harmony with the rule generally enforced in this country. It certainly is in accord with the ruling of the English courts.”
In the examination of this case I have made a study of all the adjudged cases and text-books at hand bearing on the point in question, and I have failed to find in a single adjudged case or in any text-book any countenance for the proposition that declarations made by an interested party, owner, surveyor, chain man, after contest commenced, are admissible in evidence.
It appears that Surveyor Keuclder made the surveys under which both parties in this case claim on the 10 th day of November, 1877, as deputy surveyor of the Bexar land district; that thereafter, having a locative interest to the extent of one-half in the survey under which the defendants claim, which his heirs still hold, he instituted proceedings in the land office to withhold the patents until further surveys; and thereafter, in 1883, on a resurvey by the state surveyors, one Yon Rosenberg and others, Keuchler made declarations in his own interest as to the location of the corner from which the original surveys were made. These declarations of this interested party in his own interest were admitted in evidence over the objections of the plaintiffs. In my judgment, this was erroneous, and so decidedly prejudicial as to require the reversal of the judgment of the circuit court, and a trial de novo.